Exhibit 10.1
Execution Draft
LOAN AGREEMENT
This Loan Agreement, dated as of May 28, 2010 (this “Agreement”), is entered
into by and between diaDexus, Inc., a Delaware corporation (the “Company”), and
VaxGen, Inc., a Delaware corporation (the “Lender”).
RECITALS
A. The Company and Lender have entered into an Agreement and Plan of Merger
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “Merger Agreement”), pursuant to which a wholly-owned
subsidiary of Lender would merge into and with the Company and the Company would
become a wholly-owned subsidiary of Lender (the “Merger”).
B. On the terms and subject to the conditions set forth herein, Lender is
willing to purchase from the Company, and the Company is willing to sell to
Lender the promissory note described below.
D. Capitalized terms not otherwise defined herein shall have the meaning set
forth in the form of Note (as defined below) attached hereto as Exhibit A.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
1. The Loan.
(a) Issuance of Note. The Lender has agreed to lend to the Company up to Six
Million Dollars ($6,000,000.00) in principal (the “Total Loan Amount”) in return
for a secured promissory note in the form of Exhibit A hereto (the “Note”) and
the grant of a security interest in certain assets of the Company pursuant to
that certain Security and Collateral Agency Agreement, dated as of the date
hereof (the “Security Agreement”), between Lender, in its capacity as a lender
hereunder and as collateral agent, the Company and the other lenders party
thereto.
(b) Advances. Subject to and upon the terms and conditions set forth below, the
Company may request advances of funds under the Note (each, an “Advance”) in
accordance with Schedule 1 attached hereto (the “Schedule of Advances”) in an
aggregate outstanding

 

 



--------------------------------------------------------------------------------



 



amount not to exceed the Total Loan Amount, commencing on the date hereof. Each
Advance to the Company under the Note shall be subject to the satisfaction of
the following conditions precedent (unless waived in writing by the Lender):
(i) each of the representations and warranties contained in this Agreement and
the Security Agreement must be true and accurate in all material respects as of
the date of such Advance, and (ii) the Company must have performed all of its
obligations to be performed as of the date of the requested Advance under this
Agreement, the Merger Agreement, the Note and the Security Agreement. The
Lender’s obligation to make any Advances shall terminate upon the earliest of:
(1) consummation of the Merger, (2) the End Date (as defined in the Merger
Agreement), provided that, if Lender reasonably determines in good faith that
the Merger Agreement will not be consummated on or before the End Date, then the
Lender’s obligation to make further Advances shall terminate on October 28,
2010, and (3) termination of the Merger Agreement for any reason.
(c) Use of Proceeds. The proceeds of the initial Advance shall be used to repay
in full all outstanding indebtedness and other obligations under that certain
Loan and Security Agreement, dated as of July 13, 2007 (the “Senior Loan
Agreement”), by and among the Company, Silicon Valley Bank, as agent, and the
lenders party thereto, with any remaining amounts, and the proceeds of any
subsequent Advances, to be used for operating expenses of the Company.
(d) Payments of Advances. The Lender will make all Advances to the Company in
immediately available funds to an account for the benefit of the Company as
specified by the Company in writing prior to the date of such Advance. Advances,
other than the initial Advance and the second Advance, shall be at the
discretion of Lender.
2. Representations and Warranties of the Company. Except as set forth on
Schedule 2 hereto, the Company represents and warrants to the Lender that:
(a) Due Incorporation, Qualification, etc. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business as presently conducted and as currently proposed to be conducted. The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a material adverse
effect on its business or properties.
(b) Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, limited
liability company, association, or other business entity. The Company is not a
participant in any joint venture, partnership or similar arrangement. Since its
inception, the Company has not consolidated or merged with, acquired all or
substantially all of the assets of, or acquired the stock of or any interest in
any corporation, partnership, limited liability company or other business
entity.
(c) Authority. All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of the Transaction Documents, and the performance of all obligations of
the Company hereunder and

 

 



--------------------------------------------------------------------------------



 



thereunder, has been taken, and the Transaction Documents, when executed and
delivered by the Company, shall constitute valid and legally binding obligations
of the Company, enforceable against the Company in accordance with their terms
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and other laws of general application
affecting enforcement of creditors’ rights generally, as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
(d)  Approvals and Filings. Except for applicable federal and state securities
filings, no consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other person or entity
(including, without limitation, the shareholders of any person or entity) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby.
(e) Valid Issuance. The Note, when issued, sold and delivered in compliance with
the provisions of this Agreement, will be duly and validly issued; provided,
however, that the Note may be subject to restrictions on transfer under state
and/or federal securities laws and under the Transaction Documents.
(f) No Violation or Default; Non-Contravention. The Company is not in violation
or default of (i) any provisions of its certificate of incorporation or bylaws
or (ii) any instrument, judgment, order, writ, decree, lease, agreement, note,
indenture, mortgage or contract to which it is a party or by which it is bound
or, to the best of its knowledge, any provision of federal or state statute,
rule or regulation applicable to the Company which violation or default would
materially adversely affect the Company’s business, operations, properties,
assets or financial condition, taken as a whole. The execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated hereby or thereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree, lease, agreement, note, indenture,
mortgage or contract or an event which results in any such material violation or
in the creation of any lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to the Company, its
business or operations or any of its assets or properties that would have a
material adverse effect on the Company.
(g) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened (i) against the Company or
any of its subsidiaries that questions the validity of the Transaction Documents
or the right of the Company to enter into them, or to consummate the
transactions contemplated hereby or thereby, or (ii) against the Company or, to
the Company’s knowledge, any officer, director or employee of the Company that
might result, either individually or in the aggregate, in any material adverse
change in the assets, condition, prospects or affairs of the Company,
financially or otherwise.

 

 



--------------------------------------------------------------------------------



 



(h) Title to Property and Assets. The Company has good and marketable title to
all of its properties, intangible and tangible assets that it owns free and
clear of all mortgages, liens, loans, claims and encumbrances, except liens for
current taxes and assessments not yet due and minor liens and encumbrances which
arise in the ordinary course of business and which do not, in any case, in the
aggregate, materially detract from the value or use of the property subject
thereto or materially impair the operations of the Company. With respect to the
property and assets it leases, the Company is in material compliance with such
leases and holds a valid leasehold interest free of all liens, claims or
encumbrances.
3. Representations and Warranties of the Lender. The Lender hereby represents
and warrants to the Company as follows:
(a) Binding Obligation. The Lender has full legal capacity, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement is a valid and binding obligation of the Lender, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and other laws of
general application affecting enforcement of creditors’ rights generally, as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.
(b) Securities Law Compliance. The Lender has been advised that the Note has not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”) or any state securities laws and, therefore, cannot be resold unless it is
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. The Lender
is an “accredited investor” as such term is defined in Rule 501 of Regulation D
under the Securities Act.
4. Covenants of the Company.
(a) No New Indebtedness. Prior to the earliest of: (i) the Maturity Date (as set
forth in the Note) or (ii) the payment in full of all obligations pursuant to
the Note, the Company shall not without the consent of the Lender create, incur,
assume or suffer to exist new Indebtedness which is senior or equal in priority
of payment to the Note except for the Secured Promissory Notes. For purposes of
hereof, “Indebtedness” means (a) indebtedness for borrowed money or the deferred
price of property or services, such as reimbursement and other obligations for
surety bonds and letters of credit (but excluding accounts payable in the
ordinary course of business), (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, (d) any
guarantees of, or other direct or indirect liability for the obligations of
another person, and (e) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect against fluctuation in interest
rates, currency exchange rates or commodity prices.
(b) Monthly and Quarterly Financials. The Company shall forward, or cause to be
forwarded to the Lender by electronic mail, followed promptly by a version in

 

 



--------------------------------------------------------------------------------



 



writing, (a) the Company’s monthly financial statements prepared in accordance
with GAAP (subject to normal quarterly and year-end adjustments) as soon as
available, and in any event within twenty (20) days after the end of each month;
and (b) the Company’s quarterly consolidated and consolidating financial
statements prepared in accordance with GAAP (including a quarterly balance
sheet, profit and loss statement and cash flow statement for such quarter) as
soon as available, and in any event within forty-five (45) days from the end of
each quarter.
(c) Payments and Obligations to the Lender. The Company shall make all payments
of principal, interest and other charges as and when due under the Note, shall
perform or comply with, as the case may be, all of the other obligations under
the Note and the Security Agreement, and shall perform and comply in all
respects with all applicable terms, conditions and covenants of this Agreement,
the Note and the Security Agreement.
(d) Other Debts; Taxes. The Company shall promptly make all payments of
principal and interest as and when due under any other Indebtedness of the
Company and shall make payment of all other payment obligations of the Company
in excess of $10,000 individually within fifteen (15) days of such payment
obligations coming due and shall make payment of all other payment obligations
of the Company within thirty (30) days of such payments coming due; provided,
however, that this covenant shall not be construed as permitting any other
Indebtedness of the Company or as permitting the making of any payments on
account of any other Indebtedness of the Company that are not otherwise
permitted by the terms and conditions of this Agreement. The Company will pay
and discharge all material taxes, assessments and governmental charges or levies
imposed upon them or upon their income or profits, or upon any properties
belonging to them, prior to the date on which material penalties attach thereto,
and all lawful claims which, if unpaid, might reasonably be expected to become a
lien or charge upon any properties of the Company or cause a failure or
forfeiture of title thereto; provided, however, that the Company shall not be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings timely instituted and
diligently conducted if they have maintained adequate reserves with respect
thereto in accordance with GAAP.
(e) No Distributions. Unless otherwise agreed in writing by Lender in advance or
in connection with severance or retention payments in connection with the
Merger, the Company shall not make any distributions of cash, securities or
other property of the Company to any of its equityholders, whether such
distribution would be characterized as a dividend or otherwise.
(f) No Encumbrances. The Company shall not permit to exist against any of the
Collateral or any of its other material assets (if any) any lien, mortgage,
pledge, security interest, title retention device, or other encumbrance
(collectively, “Liens”), except for those (i) Liens arising pursuant to this
Agreement, the Note, the Secured Promissory Notes and the Security Agreement;
(ii) Liens for taxes and assessments not delinquent or actively being contested
in good faith by the Company and for which the Company has adequate reserves;
(iii) deposits or pledges for goods or services made in the ordinary course of
the Company’s

 

 



--------------------------------------------------------------------------------



 



business; (iv) mechanics liens; (v) liens that are junior in right of payment
and collection and expressly subordinated to the Liens arising pursuant to this
Agreement and the Security Agreement; (vi) Liens in existence as of the date
hereof under the Senior Loan Agreement, which Liens will be released following
the Company’s repayment in full of all outstanding indebtedness and other
obligations thereunder, which shall occur no later than the date of the first
Advance hereunder; (vii) non-exclusive licenses of Intellectual Property entered
into in the ordinary course of business, and (viii) statutory liens affecting
real property of landlords of the Company (collectively such Liens permitted by
clauses (i) through (viii) hereof, “Permitted Liens”).
(g) No Payments of Other Debt. The Company shall not make any prepayments with
respect to any other Indebtedness except for outstanding indebtedness and other
obligations under the Senior Loan Agreement, and shall not make any payments in
respect of the Secured Promissory Notes, unless in either case all obligations
then owing to the Lender under this Agreement, the Note and the Security
Agreement shall have been first paid and discharged and the Note shall have been
terminated and discharged in full; provided, however, that the Secured
Promissory Notes may be repaid prior thereto so long as (i) the Company Break-Up
Fee shall have been paid in full (to the extent any such fee is payable under
the Merger Agreement) and (ii) such repayment of the Secured Promissory Notes is
made ratably among the Lender and each holder of the Secured Promissory Notes in
accordance with the percentage equivalent at such time of the aggregate unpaid
principal amount of the Note and each such holder’s Secured Promissory Note,
divided by the combined aggregate unpaid principal amount of the Note and all of
the Secured Promissory Notes.
(h) No Sale, License or Other Disposal of Assets. The Company shall not in any
manner sell, convey, lease, license, transfer or dispose of any equitable,
beneficial or legal interest in any of the Collateral or any of the Company’s
other material assets (if any), except for equipment disposed of in the ordinary
course of business for at least the estimated fair market value of such
equipment as determined in good faith by the Company’s board of directors and
except for Permitted Liens.
(i) No Transactions Outside the Ordinary Course. Unless otherwise consented to
in writing by the Lender, which consent shall not be unreasonably withheld, the
Company shall not enter into any agreements, obligations or commitments of any
type, except (i) in the ordinary course of business consistent with past
practice or (ii) agreements, contracts or commitments which involve payments by
the Company which individually do not exceed $25,000, and which collectively do
not exceed $100,000.
(j) Compensation Matters. Unless otherwise consented to in writing by the
Lender, which consent shall not be unreasonably withheld, the Company shall not
increase the compensation payable or to become payable to its directors,
officers or employees, except for increases in salary or wages of employees who
are not officers in accordance with past practices, or grant any severance or
termination pay to, or enter into any employment or severance agreement with,
any director, officer or other employee, or establish, adopt, enter into or
amend any employee benefit plan.

 

 



--------------------------------------------------------------------------------



 



5. [Reserved.]
6. Miscellaneous.
(a) Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the Lender.
(b) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
(c) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
(d) Successors and Assigns. Subject to the restrictions on transfer described in
Sections 6(e) and 6(f) below, the rights and obligations of the Company and the
Lender shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
(e) Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company without the prior written consent of the Lender.
(f) Entire Agreement. This Agreement together with Note, the Security Agreement,
and each instrument or other agreement executed and delivered in connection
therewith (collectively, “Transaction Documents”) constitute and contain the
entire agreement among the Company and the Lender with regard to the subject
matter hereof, and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
(g) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to the Lender, at 379
Oyster Point Blvd., South San Francisco, CA 94080, or at such other address as
the Lender shall have furnished the Company in writing, or (ii) if to the
Company, at 343 Oyster Point Blvd., South San Francisco, CA 94080, or at such
other address or facsimile number as the Company shall have furnished to the
Lender in writing. All such notices and communications will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.

 

 



--------------------------------------------------------------------------------



 



(h) Severability of this Agreement. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.
[Remainder of page intentionally blank]

 

 



--------------------------------------------------------------------------------



 



The parties have caused this Loan Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

            COMPANY:

diaDexus, Inc.
      By:   /s/ David Foster         Name:   David Foster        Title:   EVP,
CFO   

            LENDER:

VaxGen, Inc.
      By:   /s/ James P. Panek         Name:   James P. Panek        Title:  
EVP, CFO   

 

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
SCHEDULE OF ADVANCES UNDER THE NOTE

              Advance   Advance Date   Advance Amount  
Initial Advance
  May 28, 2010   $ 3,000,000  
Second Advance
  June 28, 2010   $ 1,000,000  
Third Advance
  July 28, 2010   $ 1,000,000  
Fourth Advance
  August 27, 2010   $ 1,000,000  

  •   The Second Advance will be provided, upon the request of the Company, at
any time after the Advance Date set forth above for such Advance.     •   The
Third and Fourth Advances will be provided, at Lender’s sole and absolute
discretion, upon the request of the Company at any time after the Advance Date
set forth above for such Advance.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SECURED PROMISSORY NOTE

         
 
  $6,000,000   May 28, 2010

For value received diaDexus, Inc., a Delaware corporation (the “Company”),
promises to pay to VaxGen, Inc., a Delaware corporation (together with its
successors and assigns, “Lender”), the principal sum of up to SIX MILLION
DOLLARS ($6,000,000.00), or such lesser amount as may be advanced hereunder (the
“Commitment Amount”), together with simple interest on the outstanding principal
amount from time to time outstanding hereunder at the rate of 10% per annum.
Interest shall commence with the date hereof and shall continue on the
outstanding principal until paid in full. Interest shall be paid on the Maturity
Date (as defined below). Interest shall be computed on the basis of a year of
365 days for the actual number of days elapsed.
1. Loan Agreement. This note (the “Note”) is issued to Lender pursuant to the
terms of that certain Loan Agreement dated as of May 28, 2010 (the “Loan
Agreement”) by and between the Company and Lender. Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Loan
Agreement.
2. Currency. All payments of interest and principal shall be in lawful money of
the United States of America. All payments shall be applied first to accrued
interest, and thereafter to principal.
3. Secured Note. The obligations under this Note shall be secured by the
Collateral (as defined in the Security Agreement).
4. Payment on Maturity Date. The entire outstanding principal balance and all
unpaid accrued interest shall become fully due and payable on the Maturity Date.
As used herein, “Maturity Date” means the earliest of: (a) the earlier of
(i) the last day of the twelfth full calendar month following the date of
termination of the Merger Agreement and (ii) the consummation of a Company
Acquisition Transaction (as defined in the Merger Agreement), (b) the stated
maturity of the Secured Promissory Notes as amended from time to time,
(c) immediately upon an Event of Default under Section 7(f) or (g) as set forth
below, and (d) immediately upon notice of acceleration given by the Lender
following an Event of Default under Section 7(a) through (e) below. Upon
consummation of the Merger in accordance with the terms of the Merger Agreement,
all obligations under the Note shall be forgiven without further action on the
part of the Company or Lender.
5. Fees. In the event of any default hereunder, Company shall pay all reasonable
attorneys’ fees and court costs incurred by Lender in enforcing and collecting
this Note.

 

 



--------------------------------------------------------------------------------



 



6. Prepayment. The Company may prepay this Note at any time.
7. Event of Default. The occurrence of any one or more of the following shall
constitute an “Event of Default”:
(a) Company fails to pay timely any of the principal amount due under this Note
on the date the same becomes due and payable or any accrued interest or other
amounts due under this Note on the date the same becomes due and payable;
(b) Company shall materially default in its performance of any covenant under
Section 4 of the Agreement;
(c) Company shall materially default in its performance of any other covenant
under the Agreement, or under this Note or the Security Agreement, in each case
which breach is not cured within 15 days after receipt of notice of such breach
from Lender;
(d) An “Event of Default” shall have occurred under, and as defined in, any of
those certain Secured Promissory Notes issued pursuant to that certain Note
Purchase Agreement, dated as of the date hereof, among the Company and the
investors party thereto (the “Secured Promissory Notes”);
(e) Company shall commit a breach of the Merger Agreement which would permit the
termination of the Merger Agreement by Lender pursuant to Section 7.1(e) of the
Merger Agreement, whether or not the Merger Agreement is in fact so terminated;
(f) Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or
(g) An involuntary petition is filed against Company (unless such petition is
dismissed or discharged within sixty (60) days under any bankruptcy statute now
or hereafter in effect) or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Company.
8. Waivers. Company hereby waives demand, notice, presentment, protest and
notice of dishonor.
9. Governing Law. This Note shall be governed by and construed under the laws of
the State of California, as applied to agreements among California residents,
made and to be performed entirely within the State of California, without giving
effect to conflicts of laws principles.
[Remainder of page intentionally blank]

 

 



--------------------------------------------------------------------------------



 



The Company has caused this Note to be executed and delivered as of the date
first set forth above.

            diaDexus, Inc.
      By:   /s/ David Foster         Name:   David Foster        Title:   EVP,
CFO   

 

 